EXHIBIT 10.3

AMENDED AND RESTATED SECURITY AGREEMENT

AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as of
September 20, 2010, among (a) KAMAN CORPORATION, a Connecticut corporation (the
“Company”), (b) KAMAN AEROSPACE GROUP, INC., a Connecticut corporation, KAMATICS
CORPORATION, a Connecticut corporation, KAMAN PRECISION PRODUCTS, INC., a
Florida corporation, KAMAN AEROSPACE CORPORATION, a Delaware corporation, KAMAN
COMPOSITES - WICHITA, INC. (formerly known as Kaman Aerostructures Group -
Wichita, Inc.), a Delaware corporation, KAMAN INDUSTRIAL TECHNOLOGIES
CORPORATION, a Connecticut corporation, KAMAN X CORPORATION, a Connecticut
corporation, K-MAX CORPORATION, a Connecticut corporation, ALLIED BEARINGS
SUPPLY CO., INC., an Oklahoma corporation, and MINARIK CORPORATION, a California
corporation (each a “Guarantor”, and collectively, the “Guarantors”), (c) each
other party as shall from time to time become a party hereto (each such other
party, the Company and the Guarantors being hereinafter referred to from time to
time, individually, as a “Grantor” and, collectively, as the “Grantors”) and
(d) BANK OF AMERICA, N.A. (“Bank of America”), as collateral agent (hereinafter,
in such capacity, the “Collateral Agent”) for the Senior Secured Parties under,
and as defined in, the Amended and Restated Intercreditor Agreement, dated as of
the date hereof (as amended, restated, extended, supplemented, modified and
otherwise in effect from time to time, the “Intercreditor Agreement”), by and
among the Collateral Agent, the Revolving Loan Administrative Agent and the Term
Loan Administrative Agent, and acknowledged by the Loan Parties (as each such
term is defined in the Intercreditor Agreement) signatory thereto.

WHEREAS, each Grantor a party thereto entered into that certain Security
Agreement dated as of September 17, 2009 (as amended and in effect from time to
time, the “Original Security Agreement”), in order to, among other things, grant
a lien on and security interest in all of its personal and fixture property in
order to secure the payment and performance in full of all of the obligations
existing under, and with respect to, (i) that certain Revolving Credit Agreement
dated as of September 17, 2009 (the “Original Revolving Credit Agreement”),
among the Company, certain subsidiaries of the Company (each a “Designated
Borrower” and, together with the Company, the “Borrowers”), the lenders from
time to time party thereto, Bank of America and The Bank of Nova Scotia, as
co-administrative agents for the lenders, and Bank of America, as administrator
and collateral agent for such lenders and (ii) that certain Amended and Restated
Term Loan Credit Agreement dated as of September 17, 2009 (the “Original Term
Loan Agreement”), among the Company, the lenders from time to time party
thereto, Bank of America and The Bank of Nova Scotia, as co-administrative
agents for the lenders, and Bank of America, as administrator and collateral
agent for such lenders;

WHEREAS, each Grantor has entered into (i) a Domestic Subsidiary Guarantee (the
“Original Guarantee”) pursuant to which it has guaranteed the Obligations (as
defined in the Original Revolving Credit Agreement), and (ii) an Amended and
Restated Domestic Subsidiary Guarantee (the “Original Amended and Restated
Guarantee”) pursuant to which it has guaranteed the Obligations (as defined in
the Original Term Loan Agreement);



--------------------------------------------------------------------------------

WHEREAS, the Company has requested, among other things, (a) to amend and restate
the Original Revolving Credit Agreement in its entirety pursuant to the terms of
the Amended and Restated Revolving Credit Agreement of even date herewith (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Revolving Credit Agreement”) among the Borrowers, the lenders from
time to time party thereto (collectively, the “Revolving Loan Lenders”), and
Bank of America, as administrative agent for the Revolving Loan Lenders and as
collateral agent for the Secured Parties (as defined in the Revolving Credit
Agreement), (b) to amend and restate the Original Guarantee in its entirety
pursuant to the terms of the Amended and Restated Domestic Subsidiary Guarantee
of even date herewith, (c) to amend and restate the Original Term Loan Agreement
in its entirety pursuant to the terms of the Second Amended and Restated Term
Loan Credit Agreement of even date herewith (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Credit Agreement” and, together with the Revolving Credit Agreement, the “Credit
Agreements”) among the Company, the lenders from time to time party thereto
(collectively, the “Term Loan Lenders”), and Bank of America, as administrative
agent for the Term Loan Lenders and as collateral agent for the Secured Parties
(as defined in the Term Loan Credit Agreement), and (d) to amend and restate in
its entirety the Original Amended and Restated Guarantee pursuant to the terms
of the Second Amended and Restated Domestic Subsidiary Guarantee of even date
herewith;

WHEREAS, each Grantor wishes to continue and confirm the grant of a security
interest by such Grantor in favor of the Collateral Agent for the benefit of the
Senior Secured Parties to secure the Senior Obligations; and

WHEREAS, each Grantor and the Collateral Agent now wish to amend and restate the
Original Security Agreement for the benefit of the Senior Secured Parties as
herein provided, which shall supersede the Original Security Agreement;

WHEREAS, it is (i) a condition precedent to the Revolving Loan Lenders making
any loans or otherwise extending credit to the Borrowers under the Revolving
Credit Agreement and (ii) a requirement under the Term Loan Credit Agreement
that the Grantors execute and deliver to the Collateral Agent, for the benefit
of the Senior Secured Parties, an amended and restated security agreement in
substantially the form hereof; and

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Definitions. All capitalized terms used herein without definitions shall have
the respective meanings provided therefor in the Intercreditor Agreement. The
term “State”, as used herein, means the State of New York. All terms defined in
the Uniform Commercial Code of the State and used herein shall have the same
definitions herein as specified therein. However, if a term is defined in
Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9. The term “electronic document” applies in the
event that the 2003 revisions to Article 7, with amendments to Article 9, of the
Uniform Commercial Code, in

 

2



--------------------------------------------------------------------------------

substantially the form approved by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws, are now or hereafter adopted
and become effective in the State or in any other relevant jurisdiction.

2. Security Interest.

2.1. Grant of Security Interest. Each Grantor hereby (a) ratifies and affirms
the grant and pledge of a security interest made pursuant to the Original
Security Agreement, and (b) to the extent not covered in clause (a) grants to
the Collateral Agent, for the benefit of the Senior Secured Parties, to secure
the payment and performance in full of all of the Senior Obligations, a security
interest in and pledges and assigns to the Collateral Agent, for the benefit of
the Senior Secured Parties, the following properties, assets and rights of such
Grantor, wherever located, whether now owned or hereafter acquired or arising,
and all proceeds and products thereof (all of the same being hereinafter called
the “Collateral”): all personal and fixture property of every kind and nature
including all goods (including inventory, equipment and any accessions thereto),
instruments (including promissory notes), documents (including, if applicable,
electronic documents), accounts (including health-care-insurance receivables),
chattel paper (whether tangible or electronic), letter-of-credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities and all other investment property (subject to Sections 2.2 and 5.1),
money, cash or cash equivalents, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims, all general
intangibles (including all payment intangibles, software and intellectual
property), and any books, records or information relating to the foregoing and
any proceeds of the foregoing. The Collateral Agent acknowledges that the
attachment of its security interest in any commercial tort claim of any Grantor
as original collateral is subject to such Grantor’s compliance with Section 4.8.

2.2. Non-Transferable Collateral. (a) The grant of the security interest
contained in Section 2.1 shall not extend to, and the term “Collateral” shall
not include (a) any personal property of any Grantor constituting “Equipment for
Sale” (the “Excluded Inventory”) as defined in that certain Settlement Deed
dated March 19, 2008, by and among The Commonwealth of Australia as represented
by the Department of Defense, Kaman Aerospace International Corporation, Kaman
Aerospace Corporation, and Kaman Corporation (as amended prior to the date
hereof, the “Settlement Agreement”), to the extent that the Settlement Agreement
prohibits the granting of a security interest in any Excluded Inventory, (b) any
directly held investment property, or any general intangibles, now or hereafter
held or owned by the Grantors, to the extent, in each case, that (i) a security
interest may not be granted by the Grantors in such directly held investment
property or general intangibles as a matter of law, or under the terms of the
governing document applicable thereto, without the consent of one or more
applicable parties thereto and (ii) such consent has not been obtained, or
(c) more than 66% of the Equity Interests (as defined in each Credit Agreement)
of any first-tier Foreign Subsidiary (as defined in each Credit Agreement), and,
to the extent not yet paid to such Grantor, the corresponding proportion of
dividends, distributions, interest and other payments with respect thereto.

 

3



--------------------------------------------------------------------------------

(b) The grant of the security interest contained in Section 2.1 shall extend to,
and the term “Collateral” shall include, (i) any and all proceeds of the
Excluded Inventory, which any Grantor is entitled to retain under the terms of
the Settlement Agreement, and such directly held investment property or general
intangibles to the extent that such proceeds are not themselves directly held
investment property or general intangibles subject to Section 2.2(a) and
(ii) upon any such applicable party or parties’ consent with respect to any
otherwise excluded Excluded Inventory, directly held investment property or
general intangibles being obtained, thereafter such Excluded Inventory, directly
held investment property or general intangibles.

(c) The provisions of Section 2.2(a) shall not apply to (i) directly held
investment property or general intangibles to the extent that the restriction on
the Grantor granting a security interest therein is not effective under
applicable law or (ii) payment intangibles.

3. Authorization to File Financing Statements. Each Grantor hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to file in any
filing office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of such Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the State or such other jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and
(b) provide any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the State or such other jurisdiction for the sufficiency or
filing office acceptance of any financing statement or amendment, including
(x) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor and, (y) in the case
of a financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Each Grantor agrees to furnish any
such information to the Collateral Agent promptly upon the Collateral Agent’s
request. Each Grantor also ratifies its authorization for the Collateral Agent
to have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof,
with all costs and expenses to be at the Grantors’ expense.

4. Other Actions. Further to insure the attachment, perfection and first
priority of, and the ability of the Collateral Agent to enforce, the Collateral
Agent’s security interest in the Collateral, each Grantor agrees, in each case
at such Grantor’s expense, to take the following actions with respect to the
following Collateral and without limitation on such Grantor’s other obligations
contained in this Agreement:

4.1. Promissory Notes and Tangible Chattel Paper. If any Grantor shall, now or
at any time hereafter, hold or acquire any promissory notes or tangible chattel
paper (a) individually having a face value in excess of $2,000,000 (each, a
“Material Note”) or (b) collectively, including the sum of (i) the promissory
notes and tangible chattel paper of all Grantors (collectively, the “Excess
Notes”) together with (ii) the electronic chattel paper, electronic documents
and other “transferrable records,” as that

 

4



--------------------------------------------------------------------------------

term is defined in Section 201 of the federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, of all Grantors
(collectively, the “Excess Electronic Chattel Paper” and, together with the
Excess Notes, the “Excess Notes/Chattel Paper”), having a face value in excess
of $10,000,000 in the aggregate, such Grantor shall forthwith (A) endorse,
assign and deliver to the Collateral Agent each such Material Note and, (B) to
the extent the Excess Notes/Chattel Paper have a face value in excess of
$10,000,000 in the aggregate, (1) endorse, assign and deliver to the Collateral
Agent such Excess Notes having the highest face value (collectively with the
Material Notes, the “Pledged Debt”) pursuant to this Section or (2) take such
action as the Collateral Agent may reasonably request to vest in the Collateral
Agent control of such Excess Electronic Chattel Paper having the highest face
value pursuant to Section 4.6, such that the aggregate face value of the
remaining Excess Notes that are not endorsed, assigned and delivered to the
Collateral Agent pursuant to this Section and the remaining Excess Electronic
Chattel Paper that are not in control of the Collateral Agent pursuant to
Section 4.6, shall not exceed $10,000,000 in the aggregate, and, in each case of
a required endorsement, assignment and delivery, accompanied by such instruments
of transfer or assignment duly executed in blank as the Collateral Agent may
from time to time specify.

4.2. Deposit Accounts. For each deposit account that any Grantor, now or at any
time hereafter, opens or maintains, such Grantor shall, at the Collateral
Agent’s reasonable request and option, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (a) cause the
depositary bank to agree to comply without further consent of such Grantor, at
any time with instructions from the Collateral Agent to such depositary bank
directing the disposition of funds from time to time credited to such deposit
account, or (b) arrange for the Collateral Agent to become the customer of the
depositary bank with respect to the deposit account, with such Grantor being
permitted, only with the consent of the Collateral Agent, to exercise rights to
withdraw funds from such deposit account. The Collateral Agent agrees with each
Grantor that the Collateral Agent shall not give any such instructions pursuant
to clause (a) above or withhold any withdrawal rights from any Grantor pursuant
to clause (b) above, unless an Event of Default has occurred and is continuing
or would occur if effect were given to any withdrawal not otherwise permitted by
the Loan Documents (as defined in each Credit Agreement). The provisions of this
paragraph shall not apply to any deposit accounts specially and exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of any Grantor’s employees.

4.3. Investment Property. Subject to Section 2.2, if any Grantor shall, now or
at any time hereafter, hold or acquire any certificated securities of any
Subsidiary, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify. If
any securities now or hereafter acquired by any Grantor are
(a) (i) uncertificated or (ii) certificated and issued by a Person other than a
Subsidiary, (b) issued to such Grantor or its nominee directly by the issuer
thereof, and (c) (i) individually have a principal amount or value in excess of
$2,000,000 in the aggregate (each a “Material Security”) or (ii) collectively,
with such

 

5



--------------------------------------------------------------------------------

securities of all Grantors, have a principal amount in excess of $10,000,000 in
the aggregate, such Grantor shall immediately notify the Collateral Agent
thereof and, at the Collateral Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (A) cause the issuer to agree to comply, without further consent of such
Grantor or such nominee, at any time with instructions from the Collateral Agent
as to each Material Security and, to the extent such securities of all Grantors
have a principal amount or value in excess of $10,000,000 in the aggregate, such
securities having the highest principal amounts (collectively, the “Excess
Securities” and, together with the Material Securities, the “Pledged
Securities”) such that the aggregate principal amount or value of the remaining
securities shall not exceed $10,000,000 or (B) arrange for the Collateral Agent
to become the registered owner of the Pledged Securities. If any securities,
whether certificated or uncertificated, or other investment property now or
hereafter acquired by any Grantor are held by such Grantor or its nominee
through a securities intermediary or commodity intermediary and constitute
Pledged Securities, such Grantor shall immediately notify the Collateral Agent
thereof and, at the Collateral Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (1) cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply, in each case without further consent of such
Grantor or such nominee, at any time with entitlement orders or other
instructions from the Collateral Agent to such securities intermediary as to
such Pledged Securities, or (as the case may be) to apply any value distributed
on account of any commodity contract as directed by the Collateral Agent to such
commodity intermediary, or (2) in the case of Pledged Securities held through a
securities intermediary, arrange for the Collateral Agent to become the
entitlement holder with respect to such Pledged Securities, with such Grantor
being permitted, only with the consent of the Collateral Agent, to exercise
rights to withdraw or otherwise deal with such investment property. The
Collateral Agent agrees with each Grantor that the Collateral Agent shall not
give any such entitlement orders or instructions or directions to any such
issuer, securities intermediary or commodity intermediary pursuant to clauses
(A) or (1) above, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by such Grantor pursuant to clauses (B) or
(2) above, unless an Event of Default has occurred and is continuing or would
occur after giving effect to any such investment and withdrawal rights not
otherwise permitted by the Loan Documents (as defined in each Credit Agreement).
The provisions of this paragraph shall not apply to any financial assets
credited to a securities account for which the Collateral Agent is the
securities intermediary.

4.4. Collateral in the Possession of a Bailee. If any Collateral of any Grantor
constituting at least 5% of the total book value of the assets of the Company
and its Subsidiaries is, now or at any time hereafter, in the possession of a
bailee at a particular location, such Grantor shall promptly notify the
Collateral Agent thereof and shall promptly obtain an acknowledgement from the
bailee with respect to such location, in form and substance reasonably
satisfactory to the Collateral Agent, that the bailee holds such Collateral for
the benefit of the Collateral Agent and such bailee’s agreement to comply,
without further consent of such Grantor, at any time with instructions of the
Collateral Agent, as to such Collateral. The Collateral Agent agrees with each
Grantor

 

6



--------------------------------------------------------------------------------

that the Collateral Agent shall not give any such instructions unless an Event
of Default has occurred and is continuing or would occur after taking into
account any action by such Grantor with respect to the bailee.

4.5. Landlord Waivers. If any Collateral of any Grantor constituting at least 5%
of the total book value of the assets of the Company and its Subsidiaries is,
now or at any time hereafter, located at a leased property, such Grantor shall
promptly notify the Collateral Agent thereof and shall promptly obtain a
landlord waiver in form and substance reasonably satisfactory to the Collateral
Agent with respect to such location.

4.6. Electronic Chattel Paper, Electronic Documents and Transferable Records. If
any Grantor, now or at any time hereafter, holds or acquires an interest in any
electronic chattel paper, any electronic document or any “transferable record,”
(a) individually having a face value in excess of $2,000,000 (each a “Material
Electronic Paper”) or (b) collectively, including the sum of all Excess
Notes/Chattel Paper, having a face value in excess of $10,000,000 in the
aggregate, such Grantor shall (i) promptly notify the Collateral Agent thereof
and, at the request and option of the Collateral Agent, shall take such action
as the Collateral Agent may reasonably request to vest in the Collateral Agent
control of such Material Electronic Paper, under Section 9-105 of the Uniform
Commercial Code of the State or any other relevant jurisdiction, Section 7-106
of the Uniform Commercial Code of the State or any other relevant jurisdiction,
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, as applicable, and, (ii) to the extent the Excess
Notes/Chattel Paper have a face value in excess of $10,000,000 in the aggregate,
(A) endorse, assign and deliver to the Collateral Agent such Excess Notes having
the highest face value pursuant to Section 4.1 or (B) take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
of such Excess Electronic Chattel Paper having the highest face value pursuant
to this Section, such that the aggregate face value of the remaining Excess
Notes that are not endorsed, assigned and delivered to the Collateral Agent
pursuant to Section 4.1 and the remaining Excess Electronic Chattel Paper that
are not in control of the Collateral Agent pursuant to this Section, shall not
exceed $10,000,000 in the aggregate. The Collateral Agent agrees with each
Grantor that the Collateral Agent will arrange, pursuant to procedures
satisfactory to the Collateral Agent and so long as such procedures will not
result in the Collateral Agent’s loss of control, for such Grantor to make
alterations to the electronic chattel paper, electronic document or transferable
record permitted under UCC Section 9-105, UCC Section 7-106, or, as the case may
be, Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to make without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such electronic chattel paper, electronic
document or transferable record. The provisions of this Section 4.6 relating to
electronic documents and “control” under UCC Section 7-106 apply in the event
that the 2003 revisions to Article 7, with amendments to Article 9, of the
Uniform Commercial Code, in substantially the form approved by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws,
are now or hereafter adopted and become effective in the State or in any other
relevant jurisdiction.

 

7



--------------------------------------------------------------------------------

4.7. Letter-of-Credit Rights. If any Grantor is, now or at any time hereafter, a
beneficiary under a letter of credit now or hereafter (a) individually having a
maximum amount that may be drawn in excess of $2,000,000 in the aggregate (each,
a “Material Letter of Credit”) or (b) collectively, with the letters of credit
of all Grantors, having a maximum amount that may be drawn in excess of
$10,000,000 in the aggregate, such Grantor shall promptly notify the Collateral
Agent thereof and, at the request and option of the Collateral Agent, such
Grantor shall, pursuant to an agreement in form and substance satisfactory to
the Collateral Agent, either (A) arrange for the issuer and any confirmer or
other nominated person of each such Material Letter of Credit and, to the extent
all such letters of credit of the Grantors have a maximum amount that may be
drawn in excess of $10,000,000 in the aggregate, such letters of credit having
the highest amounts that may be drawn (collectively, the “Excess Letters of
Credit” and, together with the Material Letters of Credit, the “Pledged Letters
of Credit”), such that the aggregate maximum amount that may be drawn on such
letters of credit which are not Pledged Letters of Credit does not exceed
$10,000,000, to consent to an assignment to the Collateral Agent of the proceeds
of the Pledged Letters of Credit or (B) arrange for the Collateral Agent to
become the transferee beneficiary of such Pledged Letters of Credit, it being
understood that, in each case, the proceeds of such Pledged Letters of Credit
shall be delivered to the applicable Grantor unless an Event of Default has
occurred and is continuing, in which event the proceeds of such Pledged Letters
of Credit shall be applied to the Senior Obligations, subject to the terms of
the Intercreditor Agreement, as provided in Section 8.03 of each Credit
Agreement.

4.8. Commercial Tort Claims. If any Grantor shall, now or at any time hereafter,
hold or acquire a commercial tort claim, such Grantor shall promptly notify the
Collateral Agent in a writing signed by such Grantor of the particulars thereof
and grant to the Collateral Agent, for the benefit of the Senior Secured
Parties, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to the Collateral Agent. Such notice shall be deemed
to be an amendment to such Grantor’s Perfection Certificate with respect to such
commercial tort claim.

4.9. Federal Assignment of Claims Act. In addition to the account debtors listed
on Schedule 8 hereto, to the extent any other account debtors or other persons
obligated on any account constituting Collateral with an aggregate value in
excess of $15,000,000 during any fiscal year is a governmental authority covered
by the Federal Assignment of Claims Act or like federal, state or local statute
or rule in respect of the applicable Collateral, the applicable Grantor shall
notify the Collateral Agent and provide the Collateral Agent all necessary
approvals and documentation to evidence compliance and satisfaction with the
requirements of such statute, which evidence shall be in form and substance
reasonably satisfactory to the Collateral Agent.

 

8



--------------------------------------------------------------------------------

4.10. Equipment For Sale. Each Grantor agrees that it will include on each
Compliance Certificate delivered pursuant to Section 6.01 of each Credit
Agreement (i) a reasonably detailed description of any Excluded Inventory sold
during the applicable fiscal year or fiscal quarter, as the case may be,
(ii) the aggregate amount of proceeds arising from such sale or sales, (iii) the
amount of such proceeds to be retained by such Grantor, and (iv) a certification
as to such Grantor’s actual receipt of such proceeds.

4.11. Other Actions as to Any and All Collateral. Each Grantor further agrees
upon the request of the Collateral Agent and at the Collateral Agent’s option,
to take any and all other actions as the Collateral Agent may reasonably
determine to be necessary or useful for the attachment, perfection and first
priority of, and the ability of the Collateral Agent to enforce, the Collateral
Agent’s security interest in any and all of the Collateral including
(a) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the Uniform Commercial Code of any
relevant jurisdiction, to the extent, if any, that such Grantor’s signature
thereon is required therefor, (b) causing the Collateral Agent’s name to be
noted as secured party on any certificate of title for a titled good if such
notation is a condition to attachment, perfection or priority of, or ability of
the Collateral Agent to enforce, the Collateral Agent’s security interest in
such Collateral, (c) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Collateral Agent to enforce, the Collateral Agent’s security interest in
such Collateral, (d) obtaining governmental and other third party waivers,
consents and approvals, in form and substance satisfactory to the Collateral
Agent including any consent of any licensor, lessor or other person obligated on
Collateral and any party or parties whose consent is required for the security
interest of the Collateral Agent to attach under Section 2, (e) using
commercially reasonable efforts to obtain waivers from landlords in form and
substance satisfactory to the Collateral Agent in addition to those required
pursuant to Section 4.5, and (f) taking all actions under any earlier versions
of the Uniform Commercial Code or under any other law, as reasonably determined
by the Collateral Agent to be applicable in any relevant Uniform Commercial Code
or other jurisdiction, including any foreign jurisdiction.

5. Relation to Other Senior Collateral Documents. The provisions of this
Agreement shall be read and construed with the other Senior Collateral Documents
referred to below in the manner so indicated.

5.1. Securities Pledge Agreement. Concurrently herewith certain of the Grantors
are executing and delivering to the Collateral Agent, for the benefit of the
Senior Secured Parties, an Amended and Restated Securities Pledge Agreement (the
“Securities Pledge Agreement”) pursuant to which each Grantor party thereto is
pledging to the Collateral Agent, for the benefit of the Senior Secured Parties,
all of its Equity Interests in its Domestic Subsidiaries (as defined in each
Credit Agreement) and 66% of its Equity Interests in its first-tier Foreign
Subsidiaries (as defined in each Credit Agreement). Such pledges shall be
governed by the terms of the Securities Pledge Agreement and not by the terms of
this Agreement.

 

9



--------------------------------------------------------------------------------

5.2. Patent and Trademark Agreements. Concurrently herewith the Grantors are
executing and delivering to the Collateral Agent, for the benefit of the Senior
Secured Parties, an Amended and Restated Patent Collateral Assignment and
Security Agreement (the “Patent Security Agreement”) and an Amended and Restated
Trademark Collateral Security and Pledge Agreement (the “Trademark Security
Agreement”) pursuant to which the Grantors are assigning to the Collateral
Agent, for the benefit of the Senior Secured Parties, certain Collateral
consisting of patents and patent rights and trademarks, service marks and
trademark and service mark rights, together with the goodwill appurtenant
thereto. The provisions of the Patent Security Agreement and the Trademark
Security Agreement are supplemental to the provisions of this Agreement, and
nothing contained in the Patent Security Agreement or the Trademark Security
Agreement shall derogate from any of the rights or remedies of the Collateral
Agent or any of the Senior Secured Parties hereunder. Neither the delivery of,
nor anything contained in, the Patent Security Agreement or the Trademark
Security Agreement shall be deemed to prevent or postpone the time of attachment
or perfection of any security interest in such Collateral created hereby.

5.3. Copyright Memorandum. Concurrently herewith the Grantors are executing and
delivering to the Collateral Agent, for the benefit of the Senior Secured
Parties, for recording in the United States Copyright Office (the “Copyright
Office”), an Amended and Restated Memorandum of Grant of Security Interest in
Copyrights (the “Copyright Security Agreement”). Each Grantor represents and
warrants to the Senior Secured Parties that Schedule A to such Copyright
Security Agreement identifies all now existing material copyrights, identified,
where applicable, by title, author and/or Copyright Office registration number
and date.

6. Representations and Warranties Concerning Grantors’ Legal Status. Each
Grantor has previously delivered to the Collateral Agent a certificate signed by
such Grantor and entitled “Perfection Certificate” (each, a “Perfection
Certificate”). Each Grantor represents and warrants to the Senior Secured
Parties as follows: (a) such Grantor’s exact legal name is that indicated on its
Perfection Certificate and on the signature page hereof, (b) such Grantor is an
organization of the type, and is organized in the jurisdiction, set forth in its
Perfection Certificate, (c) the Perfection Certificate of the applicable Grantor
accurately sets forth such Grantor’s organizational identification number or
accurately states that such Grantor has none, (d) the Perfection Certificate of
the applicable Grantor accurately sets forth such Grantor’s place of business
or, if more than one, its chief executive office as well as such Grantor’s
mailing address if different and (e) all other information set forth on the
Perfection Certificate of the applicable Grantor pertaining to such Grantor is
accurate and complete in all material respects.

7. Covenants Concerning Grantors’ Legal Status. Each Grantor covenants with the
Senior Secured Parties and the Collateral Agent as follows: (a) without
providing at least thirty (30) days prior written notice to the Collateral
Agent, such Grantor will not change its name, its place of business or, if more
than one, chief executive office, or its mailing address or organizational
identification number if it has one, (b) if such Grantor does not have an
organizational identification number and later obtains one, such Grantor will
promptly (but in any event not later than five (5) Business Days thereafter)
notify the Collateral Agent of such

 

10



--------------------------------------------------------------------------------

organizational identification number, and (c) such Grantor will not change its
type of organization, jurisdiction of organization or other legal structure,
except as permitted by Section 7.04 of each Credit Agreement.

8. Representations and Warranties Concerning Collateral, Etc. Each Grantor
further represents and warrants to the Senior Secured Parties and the Collateral
Agent as follows: (a) such Grantor is the owner of, or has other rights in, or
power to transfer, the Collateral, free from any right or claim of any person or
any adverse Lien, except for the security interest created by this Agreement and
other Liens permitted by the Credit Agreements, (b) none of the Collateral
constitutes, or is the proceeds of, “farm products” as defined in
Section 9-102(a)(34) of the Uniform Commercial Code of the State, (c) other than
the account debtors existing on the date hereof and listed on Schedule 8
attached hereto, and any other account debtors with respect to which notice has
been provided to the Collateral Agent in compliance with Section 4.9, none of
the account debtors or other persons obligated on any of the Collateral with an
aggregate value in excess of $15,000,000 during any fiscal year is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral, (d) to
the best of its knowledge, such Grantor holds no commercial tort claim except as
indicated on its Perfection Certificate, (e) such Grantor has at all times
operated its business in compliance in all material respects with all applicable
provisions of the federal Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances, and (f) all other information set forth on the Perfection
Certificate of the applicable Grantor pertaining to the Collateral is accurate
and complete in all material respects.

9. Covenants Concerning Collateral, Etc. Each Grantor further covenants with the
Senior Secured Parties as follows: (a) the Collateral, to the extent not
delivered to the Collateral Agent pursuant to Section 4 or disposed of as
permitted by Section 7.06 of each Credit Agreement, will be kept at those
locations listed on such Grantor’s Perfection Certificate and such Grantor will
not remove the Collateral from such locations without providing at least thirty
(30) days prior written notice to the Collateral Agent except to (i) another
location listed on such Grantor’s or any other Grantor’s Perfection Certificate
or (ii) another location of a Grantor that is located within the United States
but not listed on any Grantor’s Perfection Certificate, as amended from time to
time (any such location, an “Unlisted Location”); provided, that the aggregate
value of the Collateral located at such Unlisted Location shall not exceed
$5,000,000, (b) except for (i) the security interest herein granted and (ii) the
Liens permitted by the Credit Agreements, such Grantor shall be the owner of or
have other rights in the Collateral free from any right or claim of any other
person or any lien, and such Grantor shall defend the same against all claims
and demands of all persons at any time claiming the same or any interests
therein adverse to the Collateral Agent or any of the other Senior Secured
Parties, (c) such Grantor shall not pledge, mortgage or create, or suffer to
exist any right of any person in, or claim by any person to, the Collateral, or
any Lien in the Collateral in favor of any person, or become bound (as provided
in Section 9-203(d) of the Uniform Commercial Code of the State or any other
relevant jurisdiction or otherwise) by a security agreement in favor of any
person as secured party, other than the Collateral Agent except for the Liens
permitted by the Credit Agreements, (d) subject to Section 6.04 of each Credit
Agreement, such Grantor will keep the Collateral material to the conduct of its
business in good order and repair and will use the same

 

11



--------------------------------------------------------------------------------

in compliance in all material respects with all Requirements of Law (as defined
in each Credit Agreement) and any policy of insurance thereon, (e) subject to
Section 6.06 of each Credit Agreement, such Grantor will permit the Collateral
Agent, or its designee, to inspect the Collateral at any reasonable time,
wherever located, (f) except as provided in Section 6.09 of the Credit
Agreements, such Grantor will pay promptly when due all taxes, assessments,
governmental charges and levies upon the Collateral or incurred in connection
with the use or operation of the Collateral or incurred in connection with this
Agreement, (g) such Grantor will continue to operate, its business in compliance
in all material respects with all applicable provisions of the federal Fair
Labor Standards Act, as amended, and with all applicable provisions of federal,
state and local statutes and ordinances dealing with the control, shipment,
storage or disposal of hazardous materials or substances, (he) such Grantor will
not sell or otherwise dispose, or offer to sell or otherwise dispose, of the
Collateral or any interest therein except for dispositions expressly permitted
by Sections 7.04 or 7.06 of each Credit Agreement, (i) except in order to secure
the Senior Obligations or as otherwise expressly permitted by the Credit
Agreements, such Grantor will not incur or permit to exist any Lien on any
Excluded Inventory and (j) with each annual Compliance Certificate delivered
pursuant to Section 6.01 of each Credit Agreement, the Company shall, on behalf
of itself and each other Grantor, provide information updating each Grantor’s
Perfection Certificate, including, without limitation, any new locations at
which any Collateral is located.

10. Insurance.

10.1. Maintenance of Insurance. Each Grantor will maintain with financially
sound and reputable insurers insurance with respect to its properties and
business as required by the Credit Agreements. Such insurance shall be in such
amounts that such Grantor will not be deemed a co-insurer under applicable
insurance laws, regulations and policies and otherwise shall be in such amounts,
contain such terms, be in such forms and be for such periods as may be
reasonably satisfactory to the Collateral Agent. In addition, the All Risk
replacement cost property insurance shall be payable to the Collateral Agent as
lenders’ loss payee as their interests may appear (ATIMA) under a “standard” or
“New York” loss payee clause for the benefit of the Senior Secured Parties.
Further, the Collateral Agent for the benefit of the Senior Secured Parties will
be named as additional insured under such Grantor’s commercial general liability
insurance policies, excess umbrella liability insurance policies, and automobile
liability insurance policies.

10.2. Insurance Proceeds. The proceeds of any casualty insurance in respect of
any casualty loss of any of the Collateral shall, subject to the rights, if any,
of other parties with an interest having priority in the property covered
thereby, be retained by the applicable Loan Party; provided, that if an Event of
Default has occurred and is continuing, such proceeds shall, upon request by the
Revolving Loan Administrative Agent or the Term Loan Administrative Agent, be
deposited with the Collateral Agent for distribution as provided for in the Loan
Documents (as defined in each Credit Agreement).

 

12



--------------------------------------------------------------------------------

10.3. Continuation of Insurance. All policies of insurance shall provide for at
least thirty (30) days prior written cancellation notice to the Collateral
Agent. In the event of failure by any Grantor to provide and maintain insurance
as herein provided, the Collateral Agent may, at its option, provide such
insurance and charge the amount thereof to such Grantor. Each Grantor shall
furnish the Collateral Agent with certificates of insurance with corresponding
endorsements and policies evidencing compliance with the foregoing insurance
provisions.

11. Collateral Protection Expenses; Preservation of Collateral.

11.1. Expenses Incurred by Collateral Agent. In the Collateral Agent’s
discretion, the Collateral Agent may discharge taxes and other encumbrances at
any time levied or placed on any of the Collateral, maintain any of the
Collateral, make repairs thereto and pay any necessary filing fees or insurance
premiums, in each case if any Grantor fails to do so. Each Grantor agrees to
reimburse the Collateral Agent on demand for all expenditures so made. The
Collateral Agent shall have no obligation to any Grantor to make any such
expenditures, nor shall the making thereof be construed as a waiver or cure of
any Default or Event of Default.

11.2. Collateral Agent’s Obligations and Duties. Anything herein to the contrary
notwithstanding, each Grantor shall remain obligated and liable under each
contract or agreement comprised in the Collateral to be observed or performed by
such Grantor thereunder. Neither the Collateral Agent nor any other Senior
Secured Party shall have any obligation or liability under any such contract or
agreement by reason of, or arising out of, this Agreement or the receipt by the
Collateral Agent or any other Senior Secured Party of any payment relating to
any of the Collateral, nor shall the Collateral Agent or any other Senior
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under, or pursuant to, any such contract or agreement, to make
inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent or any other Senior Secured Party in respect of the Collateral
or as to the sufficiency of any performance by any party under any such contract
or agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Collateral Agent or to which the Collateral Agent, or any other
Senior Secured Party, may be entitled at any time or times. The Collateral
Agent’s sole duty with respect to the custody, safe keeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the
Uniform Commercial Code of the State or otherwise, shall be to deal with such
Collateral in the same manner as the Collateral Agent deals with similar
property for its own account.

12. Securities and Deposits. The Collateral Agent may at any time following and
during the continuance of an Event of Default, at its option, transfer to itself
or any nominee any securities constituting Collateral, receive any income
thereon and hold such income as additional Collateral or apply it to the Senior
Obligations, subject to the terms of the Intercreditor Agreement, in accordance
with Section 8.03 of each Credit Agreement. Whether or not any Senior
Obligations are due, the Collateral Agent may following and during the
continuance of an

 

13



--------------------------------------------------------------------------------

Event of Default demand, sue for, collect, or make any settlement or compromise
which it deems desirable with respect to the Collateral. Regardless of the
adequacy of Collateral or any other security for the Senior Obligations, any
deposits or other sums at any time credited by, or due from, the Collateral
Agent or any other Senior Secured Party to any Grantor may at any time during
the continuance of an Event of Default be applied to, or set off against, any of
the Senior Obligations, subject to the terms of the Intercreditor Agreement, in
accordance with Section 8.03 of each Credit Agreement.

13. Notification to Account Debtors and Other Persons Obligated on Collateral.
If an Event of Default shall have occurred and be continuing, each Grantor
shall, at the request and option of the Collateral Agent, notify account debtors
and other persons obligated on any of the Collateral of the security interest of
the Collateral Agent in any account, chattel paper, general intangible,
instrument or other Collateral and that payment thereof is to be made directly
to the Collateral Agent or to any financial institution designated by the
Collateral Agent as the Collateral Agent’s agent therefor, and the Collateral
Agent may itself, if an Event of Default shall have occurred and be continuing,
without notice to, or demand upon, any Grantor, so notify account debtors and
other persons obligated on Collateral. After the making of such a request or the
giving of any such notification, such Grantor shall hold any proceeds of
collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by such Grantor as trustee for the Collateral Agent,
for the benefit of the Senior Secured Parties and the Collateral Agent, without
commingling the same with other funds of such Grantor and shall turn the same
over to the Collateral Agent in the identical form received, together with any
necessary endorsements or assignments. The Collateral Agent shall apply the
proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral received by the Collateral Agent to the Senior
Obligations, subject to the terms of the Intercreditor Agreement, in accordance
with Section 8.03 of each Credit Agreement, such proceeds to be immediately
credited after final payment in cash or other immediately available funds of the
items giving rise to them.

14. Power of Attorney.

14.1. Appointment and Powers of Collateral Agent. Each Grantor hereby
irrevocably constitutes and appoints the Collateral Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of such Grantor or in the Collateral Agent’s own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be necessary or
useful to accomplish the purposes of this Agreement and, without limiting the
generality of the foregoing, hereby gives said attorneys the power and right, on
behalf of any Grantor, without notice to, or assent by, such Grantor, to do the
following:

(a) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State or any other relevant
jurisdiction and as fully and

 

14



--------------------------------------------------------------------------------

completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and to do, at such Grantor’s expense, at any time, or from time to
time, all acts and things which the Collateral Agent deems necessary or useful
to protect, preserve or realize upon the Collateral and the Collateral Agent’s
security interest therein, in order to effect the intent of this Agreement, all
no less fully and effectively as such Grantor might do, including (i) the filing
and prosecuting of registration and transfer applications with the appropriate
federal, state or local agencies or authorities with respect to trademarks,
copyrights and patentable inventions and processes, (ii) upon written notice to
such Grantor, the exercise of voting rights with respect to voting securities,
which rights may be exercised, if the Collateral Agent so elects, with a view to
causing the liquidation of assets of the issuer of any such securities and
(iii) the execution, delivery and recording, in connection with any sale or
other disposition of any Collateral, of the endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral; and

(b) to the extent that such Grantor’s authorization given in §3 is not
sufficient, to file such financing statements with respect hereto, with or
without such Grantor’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Collateral Agent may deem
appropriate and to execute in such Grantor’s name such financing statements and
amendments thereto and continuation statements which may require such Grantor’s
signature.

14.2. Ratification by Grantors. To the extent permitted by law, each Grantor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and is
irrevocable.

14.3. No Duty on Collateral Agent. The powers conferred on the Collateral Agent
hereunder are solely to protect the interests of the Collateral Agent and the
other Senior Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent to exercise any such powers. The Collateral Agent
shall be accountable only for the amounts that it actually receives as a result
of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act, except for the Collateral Agent’s own gross negligence or
willful misconduct.

15. Rights and Remedies. If an Event of Default shall have occurred and be
continuing, the Collateral Agent, without any other notice to, or demand upon,
any Grantor, shall have in any jurisdiction in which enforcement hereof is
sought, in addition to all other rights and remedies, the rights and remedies of
a secured party under the Uniform Commercial Code of the State or any other
relevant jurisdiction and any additional rights and remedies as may be provided
to a secured party in any jurisdiction in which Collateral is located, including
the right to take possession of the Collateral, and for that purpose the
Collateral Agent may, so far as the Grantors can give authority therefor, enter
upon any premises on which the Collateral may be situated and remove the same
therefrom. The Collateral Agent may in its discretion require the Grantors to
assemble all or any part of the Collateral at such location or locations within
the jurisdiction(s) of such Grantors’ principal office(s) or at such other
locations as the Collateral

 

15



--------------------------------------------------------------------------------

Agent may reasonably designate. Unless the Collateral is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Collateral Agent shall give to such Grantor at least ten
(10) Business Days prior written notice of the time and place of any public sale
of Collateral or of the time after which any private sale or any other intended
disposition is to be made. Each Grantor hereby acknowledges that ten
(10) Business Days prior written notice of such sale or sales shall be
reasonable notice. In addition, each Grantor waives any and all rights that it
may have to a judicial hearing in advance of the enforcement of any of the
Collateral Agent’s rights and remedies hereunder, including its right following
an Event of Default to take immediate possession of the Collateral and to
exercise its rights and remedies with respect thereto.

16. Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Collateral Agent (a) to fail to incur
expenses reasonably deemed significant by the Collateral Agent to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition,
(b) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove Liens on or any adverse claims against Collateral, (d) to
exercise collection remedies against account debtors and other persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all, or
any portion of, the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the Collateral is of
a specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the Collateral Agent against risks of loss,
collection or disposition of Collateral or to provide to the Collateral Agent a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by the Collateral Agent, to obtain the services of
brokers, investment bankers, consultants and other professionals to assist the
Collateral Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 16 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would fulfill the Collateral Agent’s duties under the Uniform Commercial Code of
the State or any other relevant jurisdiction in the Collateral Agent’s exercise
of remedies against the Collateral and that other actions or omissions by the
Collateral Agent shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this Section 16. Without limitation upon the
foregoing, nothing contained in this Section 16 shall be construed to grant any
rights to any Grantor or to impose any duties on the Collateral Agent that would
not have been granted or imposed by this Agreement or by applicable law in the
absence of this Section 16.

 

16



--------------------------------------------------------------------------------

17. No Waiver by Collateral Agent, etc. The Collateral Agent shall not be deemed
to have waived any of its rights and remedies in respect of the Senior
Obligations or the Collateral unless such waiver shall be in writing and signed
by the Collateral Agent with the consent of the requisite Lenders, as provided
for in the relevant provisions of the Intercreditor Agreement or, if the
Intercreditor Agreement has been terminated, as provided for in the relevant
provisions of the applicable Credit Agreement. No delay or omission on the part
of the Collateral Agent in exercising any right or remedy shall operate as a
waiver of such right or remedy or any other right or remedy. A waiver on any one
occasion shall not be construed as a bar to, or waiver of, any right or remedy
on any future occasion. All rights and remedies of the Collateral Agent with
respect to the Senior Obligations or the Collateral, whether evidenced hereby or
by any other instrument or papers, shall be cumulative and may be exercised
singularly, alternatively, successively or concurrently at such time or at such
times as the Collateral Agent deems expedient.

18. Suretyship Waivers by Grantors. Each Grantor waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. With respect to both the
Senior Obligations and the Collateral, each Grantor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of, or failure to perfect, any security
interest in any Collateral, to the addition or release of any party or person
primarily or secondarily liable therefor, to the acceptance of partial payment
thereon and the settlement, compromising or adjusting of any thereof, all in
such manner and at such time or times as the Collateral Agent may deem
advisable. The Collateral Agent shall have no duty as to the collection or
protection of the Collateral or any income therefrom, the preservation of rights
against prior parties, or the preservation of any rights pertaining thereto
beyond the safe custody thereof as set forth in Section 11.2. Each Grantor
further waives any and all other suretyship defenses.

19. Marshaling. Neither the Collateral Agent nor any other Senior Secured Party
shall be required to marshal any present or future collateral security
(including but not limited to the Collateral) for, or other assurances of
payment of, the Senior Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of the rights and remedies of the Collateral Agent or any other Senior
Secured Party hereunder and of the Collateral Agent or any other Senior Secured
Party in respect of such collateral security and other assurances of payment
shall be cumulative and in addition to all other rights and remedies, however
existing or arising. To the extent that it lawfully may, each Grantor hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay in, or impede the enforcement of, the Collateral Agent’s
rights and remedies under this Agreement or under any other instrument creating
or evidencing any of the Senior Obligations or under which any of the Senior
Obligations is outstanding or by which any of the Senior Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

20. Proceeds of Dispositions; Expenses. Each Grantor jointly and severally
agrees to pay to the Collateral Agent on demand any and all expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by the Collateral
Agent in protecting, preserving or

 

17



--------------------------------------------------------------------------------

enforcing the Collateral Agent’s rights and remedies under, or in respect of,
any of the Senior Obligations or any of the Collateral. After deducting all of
said expenses, the residue of any proceeds of collection or sale or other
disposition of Collateral shall, to the extent actually received in cash, be
applied to the payment of the Senior Obligations, subject to the terms of the
Intercreditor Agreement, in such order or preference as is provided Section 8.03
of each Credit Agreement, proper allowance and provision being made for any
Senior Obligations not then due. Upon the final payment in cash and satisfaction
in full of all of the Senior Obligations and after making any payments required
by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the
State, any excess shall be returned to the applicable Grantor. In the absence of
final payment and satisfaction in full of all of the Senior Obligations, each
Grantor shall remain jointly and severally liable for any deficiency.

21. Overdue Amounts. Until paid, all amounts due and payable by any Grantor
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the Default Rate.

22. Governing Law; Consent to Jurisdiction; Service of Process. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PROVISIONS THEREOF (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW). EACH
GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF, OR RELATING TO, THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR ANY OF THE OTHER SENIOR SECURED
PARTIES MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF, OR RELATING TO, THIS AGREEMENT IN ANY NEW YORK STATE COURT OR FEDERAL COURT
SITTING IN NEW YORK. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY NEW YORK STATE
COURT OR FEDERAL COURT SITTING IN NEW YORK.

 

18



--------------------------------------------------------------------------------

23. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, OR RELATING
TO, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

24. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon each
Grantor and its successors and assigns, and shall inure to the benefit of the
Collateral Agent, the other Senior Secured Parties and their respective
successors and assigns. If any term of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity of all other terms hereof shall
in no way be affected thereby, and this Agreement shall be construed and be
enforceable as if such invalid, illegal or unenforceable term had not been
included herein. Each Grantor acknowledges receipt of a copy of this Agreement.

25. Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
(as defined in each Credit Agreement) constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

26. Additional Grantors. Any Subsidiary of any Loan Party (each an “Additional
Grantor”) may hereafter become a party to this Agreement by executing a joinder
agreement substantially in the form of Exhibit A attached hereto and otherwise
in form and substance satisfactory to the Collateral Agent, and there shall be
no need to re-execute, amend or restate this Agreement in connection therewith.
Upon such execution and delivery by any Additional Grantor, notice of which is
hereby waived by the Grantors, such Additional Grantor shall be deemed to have
made the representations and warranties set forth herein, and shall be bound by
all of the terms, covenants and conditions hereof to the same extent as if such
Additional Grantor had executed this Agreement as of the Closing Date, and the
Collateral Agent, for the benefit of the Senior Secured Parties, shall be
entitled to all of the benefits of such Additional Grantor’s obligations
hereunder.

 

19



--------------------------------------------------------------------------------

27. Notice, etc. All notices, requests and other communications hereunder shall
be made in the manner and to the addresses set forth in Section 10.02 of each
Credit Agreement or at such other address in the United States as may be
specified by a written notice delivered to the other parties hereto.

28. Termination. Upon Payment in Full of all Senior Obligations (excluding any
Obligations with respect to any Secured Cash Management Agreement, Secured Hedge
Agreement or Secured Line) this Agreement and the security interest granted
hereby shall terminate. Upon any such termination, the Collateral Agent shall,
at the applicable Grantor’s sole expense, return to the applicable Grantor any
Collateral then in the Collateral Agent’s possession, and execute and deliver to
the applicable Grantor such documents and take such other actions as such
Grantor shall reasonably request to evidence such termination. For purposes of
this Section 28, “Payment in Full” shall mean, with respect to the Senior
Obligations, that: (a) all of such Senior Obligations have been indefeasibly
paid, performed or discharged in full in cash, (b) no Senior Secured Party or
any other Person shall have any obligation to grant, and no Person shall have
any further right to obtain, any loans, letters of credit, bankers’ acceptances,
or other extensions of credit under the documents relating to the Senior
Obligations, and (c) any and all letters of credit, bankers’ acceptances or
similar instrument issued under such documents have been cancelled and returned
(or backed by cash collateral or to the extent permitted by the Credit
Agreements, stand-by letters of credit or other instruments in accordance with
the terms of the Credit Agreements).

29. Transitional Arrangements. This Agreement amends and restates in its
entirety the Original Security Agreement as of the date hereof. As of the date
hereof all the rights and obligations of the respective parties under the
Original Security Agreement are subsumed within and governed by this Agreement.

[Remainder of page intentionally left blank.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have caused
this Agreement to be duly executed as of the date first above written.

 

Grantors: KAMAN CORPORATION By:  

/s/ William C. Denninger

  Name:   William C. Denninger   Title:   Senior Vice President and Chief
Financial Officer KAMAN AEROSPACE GROUP, INC. KAMATICS CORPORATION KAMAN
PRECISION PRODUCTS, INC. KAMAN AEROSPACE CORPORATION KAMAN COMPOSITES - WICHITA,
INC.             (formerly known as Kaman             Aerostructures Group -
Wichita, Inc.) KAMAN INDUSTRIAL TECHNOLOGIES             CORPORATION KAMAN X
CORPORATION K-MAX CORPORATION ALLIED BEARINGS SUPPLY CO., INC. MINARIK
CORPORATION By:  

/s/ William C. Denninger

  Name:   William C. Denninger   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

Accepted:

 

BANK OF AMERICA, N.A., as Collateral Agent By:  

/s/ Kimberly D. Williams

  Name:   Kimberly D. Williams   Title:   Vice President



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF  

    CT                     

  )         )   ss. COUNTY OF  

        Hartford

  )  

On this     15th     day of September, 2010, before me, the undersigned notary
public, personally appeared William C. Denninger, proved to me through
satisfactory evidence of identification, which were         personal
knowledge        , to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its
stated purpose as Senior Vice President and Chief Financial Officer for Kaman
Corporation, a Connecticut corporation and as Vice President and Treasurer for
each of Kaman Aerospace Group, Inc., Kamantics Corporation, Kaman Precision
Products, Inc., Kaman Aerospace Corporation, Kaman Composites – Wichita, Inc.,
Kaman Industrial Technologies Corporation, Kaman X Corporation, K-Max
Corporation, Allied Bearings Supply Co., Inc. and Minarik Corporation.

 

    /s/ Candace A. Clark

(official signature and seal of notary) Commissioner of the Superior Court

 

3



--------------------------------------------------------------------------------

Exhibit A

FORM OF JOINDER AGREEMENT

This Joinder Agreement (this “Agreement”) is made as of [                ] by
[                ], a [                ] [                ] (the “New
Subsidiary”), pursuant to (a) the Amended and Restated Revolving Credit
Agreement dated as of September 20, 2010 (as amended, modified, supplemented,
increased or extended from time to time, the “Revolving Credit Agreement”), by
and among Kaman Corporation, a Connecticut corporation (the “Company”), certain
subsidiaries party thereto, each lender from time to time a party thereto, Bank
of America, N.A. (“Bank of America”), as administrative agent and as collateral
agent, and (b) the Second Amended and Restated Term Loan Credit Agreement dated
as of September 20, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Term Loan Credit Agreement” and together with the Revolving
Credit Agreement, the “Credit Agreements”), by and among the Company, each
lender from time to time a party thereto, and Bank of America, as administrative
agent and as collateral agent. All capitalized terms used in this Agreement and
not otherwise defined herein shall have the same meanings herein as in the
Security Agreement (as defined below).

§1. Joinder to Security Agreement. The New Subsidiary hereby joins that certain
Amended and Restated Security Agreement dated as of September 20, 2010 (the
“Security Agreement”), by and among the Company, certain subsidiaries of the
Company party thereto and the Collateral Agent, as a “Grantor” thereunder as if
it were an original signatory thereto, and further covenants and agrees that by
its execution hereof it shall be bound by and shall comply with all the terms
and conditions of the Security Agreement applicable to it as a Grantor, which
Security Agreement is attached hereto as Exhibit A. Subject to and in accordance
with the terms of the Security Agreement, the New Subsidiary hereby grants to
the Collateral Agent, for the benefit of the Senior Secured Parties, to secure
the payment and performance in full of all of the Senior Obligations, a security
interest in and pledges and assigns to the Collateral Agent, for the benefit of
the Senior Secured Parties, the following properties, assets and rights of the
New Subsidiary, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof (all of the same being
hereinafter called the “Collateral”): all personal and fixture property of every
kind and nature including all goods (including inventory, equipment and any
accessions thereto), instruments (including promissory notes), documents
(including, if applicable, electronic documents), accounts (including
health-care-insurance receivables), chattel paper (whether tangible or
electronic), letter-of-credit rights (whether or not the letter of credit is
evidenced by a writing), commercial tort claims, securities and all other
investment property, money, cash or cash equivalents, supporting obligations,
any other contract rights or rights to the payment of money, insurance claims,
all general intangibles (including all payment intangibles, software and
intellectual property), and any books, records or information relating to the
foregoing and any proceeds of the foregoing.

§2. Effectiveness. This Agreement shall become effective upon:

(a) the receipt by the Administrative Agent of facsimile, or otherwise
electronically transmitted, copies of original counterparts (to be followed
promptly by original counterparts) or original counterparts of this Agreement,
duly authorized, executed and delivered by the New Subsidiary and the other
parties hereto; and



--------------------------------------------------------------------------------

(b) the receipt by the Administrative Agent of such other documentation that the
Administrative Agent may reasonably request in furtherance of the intent of
Section 6.13 of each Credit Agreement.

§3. Representations and Warranties. The New Subsidiary hereby acknowledges,
represents and warrants, the following:

(a) Each of the representations and warranties set forth in Article V of each of
the Credit Agreements, the Security Agreement and the other Loan Documents (as
such term is defined in each of the Credit Agreements) is true and correct with
respect to it as of the date hereof (except to the extent of changes resulting
from transactions contemplated or permitted by the Credit Agreements and the
other Loan Documents and except to the extent that such representations and
warranties relate expressly to an earlier date);

(b) The New Subsidiary has previously delivered to the Collateral Agent a
certificate signed by the New Subsidiary and entitled “Perfection Certificate”
(the “Perfection Certificate”);

(c) That (i) the New Subsidiary’s exact legal name is that indicated on its
Perfection Certificate and on the signature page hereof, (ii) the New Subsidiary
is an organization of the type, and is organized in the jurisdiction, set forth
in its Perfection Certificate, (iii) the Perfection Certificate accurately sets
forth the New Subsidiary’s organizational identification number or accurately
states that it has none, (iv) the Perfection Certificate accurately sets forth
the New Subsidiary’s place of business or, if more than one, its chief executive
office as well as its mailing address if different and (v) all other information
set forth on the Perfection Certificate pertaining to the New Subsidiary is
accurate and complete in all material respects;

(c) The execution, delivery and performance by the New Subsidiary of this
Agreement have been duly authorized by all necessary corporate or other action
on the part of the New Subsidiary. Such execution, delivery, and performance by
the New Subsidiary do not and will not (i) contravene any provision of such the
New Subsidiary’s Organization Documents, (ii) conflict with or result in a
breach of the terms, conditions or provisions of, or constitute a default under
or result in the creation of any Lien upon any of the property of the New
Subsidiary, under any agreement, trust, deed, indenture, mortgage or other
instrument to which the New Subsidiary is a party or by which the New Subsidiary
or any of its respective properties is bound or affected, (iii) require any
waiver, consent or approval by any creditors, shareholders, or public authority,
or (iv) violate any Law; and

(d) This Agreement has been duly executed and delivered by the New Subsidiary.
This Agreement constitutes the legal, valid and binding obligations of the New
Subsidiary, enforceable in accordance with its respective terms, except as
enforcement may be limited by principles of equity, bankruptcy, insolvency, or
other laws affecting the enforcement of creditors’ rights generally.



--------------------------------------------------------------------------------

§4. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

§5. Miscellaneous. The undersigned agrees that this Agreement shall be deemed to
be, and is hereby made, a part of the applicable Loan Documents as if set forth
therein in full. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement shall constitute one of the “Loan Documents” referred to in each
Credit Agreement.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
delivered as of the date first above written.

 

[NEW SUBSIDIARY] By:  

 

  Name:     Title:  

Accepted:

 

BANK OF AMERICA, N.A., as Collateral Agent By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT A

[attach Security Agreement]